Citation Nr: 0823540	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-26 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, also claimed as secondary to a service-connected 
left knee disability.

2.  Entitlement to service connection for a right hip 
disability, also claimed as secondary to a service-connected 
left knee disability.

3.  Entitlement to service connection for a right knee 
disability, also claimed as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1940 to 
August 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

The veteran contends that his current disabilities of the low 
back, right hip, and right knee are related to his service.

The veteran's service medical records reflect that the 
veteran injured his left knee in June 1944 in a fall from a 
bridge.  While the records show treatment for a left knee 
disability, they are void of findings, complaints, symptoms, 
or diagnoses attributable to disabilities of the right knee, 
right hip, or low back.

VA medical records dated in August 2005 reflect complaints of 
right leg and right knee pain.

A private medical report dated in August 2005 reflects 
complaints of right hip and low back pain.  The veteran 
provided a history of a left knee injury in service, and a 
right knee injury which occurred about thirty years earlier 
when a wheel fell on him.  He was diagnosed with degenerative 
disc disease of the back, right knee instability, and left 
knee traumatic arthritis.

In an August 2005 private medical statement, the veteran's 
physician opined that he had degenerative arthritis of the 
left knee as a direct result of a shrapnel injury in service.  
The physician further opined that due to the left knee 
injury, he became dependent on the right leg for walking and 
developed right knee and hip problems as a direct consequence 
of the left knee injury in service.  She diagnosed him with 
degenerative arthritis of the low back, right hip, and right 
knee and opined that those disabilities were a direct 
consequence of the initial left knee injury.

The veteran underwent a VA joints examination in January 
2006.  At that time, he was diagnosed with a remote left knee 
injury and it was noted that his left knee was considered to 
be the cause of his other joint problems, but did not appear 
to be a major factor producing disability at that time.  With 
respect to the right knee, the veteran indicated that it was 
injured twenty years ago when a very heavy wheel fell onto 
the lower portion of the right thigh.  Since then, his right 
knee tended to give way and he had pain in his thigh.  He was 
diagnosed with DJD (degenerative joint disease) of the medial 
compartment of the right knee.  With respect to the right 
hip, he complained of right hip pain and was diagnosed with 
degenerative arthritis.  The examiner opined that it was 
likely that his abnormal right hip was causing referred pain 
into the thigh, which was mistakenly referred to as a knee 
problem.  The examiner also opined that the pain from the hip 
could be enough that it would make the veteran feel like the 
knee was giving way at times.  The veteran's back disability 
was diagnosed as degenerative changes of the lumbar spine.  
The examiner stated that he could not relate the veteran's 
right knee, right hip, and low back problems to his service-
connected left knee disability and noted that degenerative 
joints occurred in the senior population.  The examiner 
further opined that given the veteran's age, he was entitled 
to have some degenerative joints without "blaming them all 
on the left knee."

While the veteran was afforded a VA examination in August 
2006 examination, it remains unclear whether any low back, 
right hip, or right knee disabilities are related to his 
service, or to any service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  The Board thus finds that an additional 
examination and etiological opinion are necessary.  In this 
regard, the examiner on remand should specifically reconcile 
the opinion with the other opinions of record, including the 
August 2005 private opinion and the January 2006 VA 
examiner's opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the nature and etiology of 
any low back, right hip, and right knee 
disabilities.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  A 
rationale for the opinion must be provided 
and the examiner should specifically 
reconcile the opinion with the August 2005 
private opinion and January 2006 VA 
examiner's opinion.  Specifically, the 
examiner should provide the following 
opinion:

        a)  Diagnose any current low back disability.

1)  If the veteran has a current low back 
disability, is it at least as likely as not 
(50 percent probability or greater) that any 
current low back disability is causally or 
etiologically related to his service?

2)  Is it at least as likely as not (50 
percent probability or greater) that any 
current low back disability is aggravated 
(permanently increased in severity beyond the 
natural progression of the disability) by his 
service-connected left knee disability?
        b)  Diagnose any current right hip disability.
        
1)  If the veteran has a current right hip 
disability, is it at least as likely as not 
(50 percent probability or greater) that any 
current right hip disability was incurred in 
or aggravated by his service?

2)  Is it at least as likely as not (50 
percent probability or greater) that any 
current right hip disability is aggravated 
(permanently increased in severity beyond the 
natural progression of the disability) by his 
service-connected left knee disability?

        c)  Diagnose any current right knee disability.

1)  If the veteran has a current right knee 
disability, is it at least as likely as not 
(50 percent probability or greater) that any 
current right knee disability was incurred in 
or aggravated by his service?

2)  Is it at least as likely as not (50 
percent probability or greater) that any 
current right knee disability is aggravated 
(permanently increased in severity beyond the 
natural progression of the disability) by his 
service-connected left knee disability?

2.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse to 
the veteran, issue a supplemental statement 
of the case and allow the applicable time 
for response.  Then, return the case to the 
Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

